          Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 1 of 26

                                                                                FILED ^
    f\'"' " ^
      1 ,; ; ' \


    ^k i*" •"* aKS UNITED STATES DISTRICT COURT ' '' ;:: ;- 1: '^
                             NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION 3,,Jsm££ :i';' Hc:uc:n- c!sf!<
                                                                                 tfy: K^T ^uivCier-

 UNITED STATES OF AMERICA

               V.                                   Criminal Number: 1:1 O-CR-406


 MAMA CHRISTINA "META" ULLINGS,
   a/k/a Maria Christina Paula Huijsman.




              AFFIDAVIT IN SUPPORT OF REQUEST FOR EXTRADITION

       I, Jason David Jones, being duly sworn, depose and state:


        1. I am a citizen of the United States of America, residing in the state of Maryland.


       2. From September 2009 until the present, I have been employed by the United


States Department of Justice as a Trial Attorney for the Antitrust Division. I submit this sworn


affidavit pursuant to Article X of the Extradition Treaty between the U.S. and the Republic of


Italy (2006) (the "Extradition Treaty"), which states that requests for extradition must be


accompanied by, among other things, "the texts of the laws describing the essential elements and


the designation of the offense for which extradition is requested; the texts of the laws describing


the punishment for the offense; and the texts of the laws describing the time limit on the


prosecution or the execution of the punishment for the offense."


       3. As a Trial Attorney, my duties include investigating and prosecuting companies


and individuals charged with criminal violations of the laws of the United States. During my


practice as a Trial Attorney, I have become knowledgeable about the criminal laws and


procedures of the United States, including violations of the Sherman Antitrust Act, Title 15 of


the U.S. Code, Section 1, which makes it a crime for competitors to agree to fix prices, rig bids,
         Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 2 of 26




or allocate customers or markets. la the course of my duties I have become familiar with the


charges and the evidence in the case of United States of America v. Maria Christina "Meta"


Ullines, Crimmal Number 1:10-CR-406 (also referred to as Case Number lO-cr-406 (UNA)).


       4. As described m greater detail in the attached indictment and the Affidavit of


Special Agent Davida K. Law, an investigation by the Federal Bureau of Investigation ("FBI")


revealed that the subject of this extradition request, Maria Christina "Meta" Ullings ("Ullings"),

among others, was a member of a conspiracy to fix and coordmate certain surcharges, mcluding


fuel surcharges, charged to customers m the United States and elsewhere for mtemational air


shipments of air cargo to and from the United States. This conspiracy, which began in 2001,


involved air cargo carriers and their executives from all over the world. In uncovering and


prosecuting this cartel, the Department of Justice has brought charges against 21 executives and


22 corporations. Over $1.8 billion in fines have been collected from these companies and


numerous executives have also been sentenced to imprisonment for their involvement.


       5. On 21 September 2010, a federal grand jury of the U. S. District Court for the


Northern District of Georgia returned and filed an Indictment charging Ullings with entering mto


and participating in a conspiracy to suppress and elimmate competition by fixing and


coordinating certain surcharges, mcludmg fuel surcharges, charged to customers located in the


United States and elsewhere for international air shipments to and from the United States, in


violation of Section 1 of Title 15 of the United States Code. An indictment is a formal


accusation or charging document issued by a grand jury, which is a part of the judicial branch of


the U.S. government. A grand jury consists of 16 to 23 citizens impaneled to review evidence of


crimes presented to it by United States law enforcement authorities. Each member of the grand



                                           Page 2 of 6
          Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 3 of 26




jury must review the evidence presented and determine whether there is probable cause to


believe that a crime has been committed and that the Defendant committed the crime. The grand


jury may issue an indictment charging the Defendant with a crime when at least 12 grand jurors


determine that there is probable cause to believe that the Defendant committed the crime. I have


obtained a certified copy of this Indictment, case number lO-cr-406, from the Clerk of the U.S.


District Court of the Northern District of Georgia, and attached it to this affidavit as Exhibit A.

        6. After an mdictment is issued, the court will normally issue a warrant for the arrest


of the Defendant. On 21 September 2010, the Clerk of the United States District Court for the

Northern Disb-ict of Georgia, James N. Hatten, issued a warrant for the arrest ofUllings for this


offense. I have obtained a certified copy of the arrest warrant from the Clerk of the U.S. District


Court of the Northern District of Georgia, and attached it to this affidavit as Exhibit B.


        7. The statute cited in the indictment and applicable to this case is Section 1 of Title


15 of the United States Code. A violation of this statute is punishable by a maximum sentence of


more than one year in prison under United States law. This statute was a duly enacted law of the


United States at the time that the offense was committed and at the time the Indictment was filed,


and is now m effect. A copy of this statute is attached as Exhibit C.


        8. The indictment charges Ullings with participating m a conspiracy to fix prices


charged to customers for the shipment of air cargo to and from the United States. A conspiracy


is simply an agreement between two or more people to a common plan or scheme that is


illegal—in this case, to agree to fix prices.


        9. Under U.S. law, the act of combining and agreeing among two or more persons to


unreasonably restrain trade or commerce by fixing prices, rigging bids, or allocating customers



                                                Page 3 of 6
          Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 4 of 26




or markets is a crime m and of itself. The agreement needed to form a conspiracy need not be


formal, and may be simply a mutual understanding, as evidenced by the conspirators' course of


conduct. Under U.S. law, a conspiracy is deemed to be a partnership for criminal purposes so


that each member or participant becomes the agent or partner of every other member. Therefore,


a defendant is a member of the conspiracy if she understands the unlawful nature of the plan and


knowingly joins in that plan. The agreement on which the conspiracy is based need not be


expressed in writing or in words, but may be simply a tacit understandmg by two or more


persons to do something illegal. Whenjoming a conspiracy, conspirators enter into a partnership


for a criminal purpose in which each member or participant becomes a partner or agent of every


other member. A conspirator can be held criminally responsible for all reasonably foreseeable
             1



actions undertaken by other conspirators in furtherance of the criminal partnership.


        10. To convict Ullmgs, the government must establish beyond a reasonable doubt


each of the following essential elements at trial:



       First: That the conspiracy described m the Indictment existed at or about the
                       time alleged;

        Second: That the defendant knowingly joined the conspiracy; and


       Third: That the conspiracy either affected interstate and/or foreign commerce or
                       occurred within the flow ofmterstate and/or foreign commerce.


       In other words, in this case the United States must show beyond a reasonable doubt that


the conspiracy among international air cargo carriers described in the Indictment existed between


2001 and 2006; that Ms. Ullmgs knowingly joined that conspiracy; and that the conspiracy

among international au- cargo carriers either affected interstate and/or foreign commerce or


occurred within the flow of interstate and/or foreign commerce.


                                             Page 4 of 6
          Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 5 of 26




        11. The United States respectfully notes that Article II ("Extraditable Offenses") of

the Extradition Treaty specifically states that the Extradition Treaty is applicable for offenses

containing an element related to interstate commerce:


               The provisions of this Article apply whether or not the offense is one for
               which the United States federal law requires proof of an element, such as
               interstate transportation, the use of the facilities of interstate commerce, or
               the effects upon such commerce, since such an element is required for the
               sole purpose of establishing the jurisdiction of United States federal courts.


        12. The maximum penalty for a violation of Section 1 of Title 15 of the United States


Code as charged in the Indictment, is a term of 10 years' imprisonment.


        13. The statute oflunitations on prosecuting this offense is Section 3282 of Title 18


of the United States Code, which states:



               Except as otherwise expressly provided by law, no person shall be
               prosecuted, tried, or punished for any offense, not capital, unless
               the indicteaent is found or the information is instituted within five
               years next after such offense shall have been committed.


Once an indictment has been filed in a federal district court, as with the charge against Ullings,


the statute of limitations is tolled and no longer runs. This prevents a criminal from escaping


justice by simply hiding out and remaming a fugitive for an extended period of time. In addition,


under the laws of the United States, the statute of limitations for a continuing offense, such as


conspiracy, begins to run upon the conclusion or completion of the offense, not upon the date it


commenced. Since the applicable statute of limitations is five years, the Indictment dated 21


September 2010, which charges a criminal conspiracy continumg until at least Febmary 2006,


was filed within the prescribed time.




                                             Page 5 of 6
         Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 6 of 26




        14. Maria Ullings is a citizen of the Netherlands, born on 28 April 1954, in the

Netherlands. Attached as Exhibit D is the affidavit of Special Agent Davida Law of the Federal

Bureau of Investigation, which further details the evidence against Ullings and provides


additional information on the identification ofUllings. Ullings was provisionally arrested on or


about 10 July 2019, in Palermo, Italy, and is currently detamed pending extradition proceedings.


       15. Each of these affidavits was sworn to before a United States Magistrate Judge


legally authorized to administer an oath for this purpose. I have thoroughly reviewed these


affidavits and the attachments to them, and attest that this evidence indicates that Maria Ullings


is guilty of the offenses charged m the indictment.
                                                          ./

                                                                     //
                                                                    I/.
                                                                    f//6'
                                                       ^/t^~
                                              JasonfBavid
                                                  ~^f"~"~ ~Jones
                                                            ~~~~y
                                              Trial Attorney




                                          ^1
       Signed and sworn to before me thi^ / day ofJul3^-2pl9, in Atlanta, Georgia.




                                                      ^^<y-
                                               jfida IT. Walker
                                              United States Magistrate Judge
                                              North^ ;m District of Georgia




                                            Page 6 of 6
  Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 7 of 26




                               List of Exhibits



A. Indictment, dated 21 September 2010


B. Arrest Warrant, dated 21 September 2010


C. Relevant Statutes


D. Affidavit of Special Agent Davida K. Law
Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 8 of 26




                      Exhibit A
        Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 9 of 26
            Case l:10-cr-(^6-UNA Document 1 Filed 09/23^ Page 1 of 6

                                                                               FILED !N|1 CHAMBERS
                                                                                       u ^ ai.a Atlanta

ORIGINAL
                              UNTTED STATBS DISTRICT COURT
                              NORTHERN DISTRICT OP GEORGIA                               SEP 2 1 2010I
                                   ATLANTA DIVISION
                                                                                   JAME^      3iAT.rENjjS)erl<
                                                                                B^(
 UNITED STATES OF AMERICA

                                                              Crim. No.:

                                                                   U 10 ~ C -406 I
                V.




 MARIA CHRISTINA "META" ULLINGS                               Viola
                                                              15 U.S.C. § 1
                Defendant.




                                          INDICTMENT

        The Grand Jury in and for the Northern District of Georgia, charges:

                           DEFENDANT AND CO-CONSPIRATORS

         1, Martinair Holland N,V. ("Martinair Cargo") is a corporation organized andl

 existing under the laws of The Netherlands with its principal place of business in Amsterdam,

 Netherlands. Martinair Cargo's United States headquarters is located in Atlanta, Georgia^

 During the period covered by this Indictment, Martinair Cargo was engaged m the business of

 providing air transportation services for cargo in the United States and elsewhere.

        2. MARIA CHRISTINA "META" ULLINGS is hereby indicted and made a

 Defendant on the charge in this Indictment. During the period from. January 2001 until F<

 2006, Defendant was Senior Vice President Cargo Sales and Marketing with Martinair Cdrgo,

 and was based in Amsterdam, Netherlands. During the period covered by this Indictment

 Defendant, onbehalfofMartinair Cargo, was engaged ia the business of providing air

 transportation services for cargo in the United States and elsewhere.

                                     ATTEST: A TRUE COPY
                                       CERTIFIED THIS

                                             JUL 2 6- 2.019


                                                              ...^.^
       Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 10 of 26
           Case l:10-cr-f^)6-UNA Document 1 Filed 09/2^s Page 2 of 6



        3. Various corporations and individuals, not made defendants in this Indictment,


participated as co-conspirators in the offense charged herein and performed acts and madd

statements in furtherance thereof.


        4. Whenever in this Indictment reference is made to any act, deed or transaction of

any corporation, the allegation means that the corporation engaged in the act, deed, or tradsaction

by or through its officers, directors, agents, employees, or other representatives while the;2 were


actively engaged in the management, direction, control or transaction of its business or affau-s.

                             BACKGROUND OF THE OFFENSE

        5, During the period covered by this Indictment, Martinair Cargo and Defendant's

                                                                                            yices")
co-conspirators provided international air tansportation services for cargo ("air cargo seryices'
                                                                                         services


to and from ftie United States. Defendant's employer, Martinair Cargo, transported a variety
                                                                                         .btyof

cargo,'such as heavy equipment, perishable commodities, and consumer goods, on scheduled

flights internationally, including to and from the United States, For air cargo services,

Defendant, on behalf of Martinair Cargo, charged customers a rate that consisted of bofh A base


rate and various fees, such as surcharges for fuel and post-September 11 security. The rates

charged by Defendant's co-conspirators for air cargo services also included both a base rate and

various fees. The amount of the base rate charged by Martinair Cargo and Defendant's co-

conspirators could vary based on the type and weight of the shipment, the origin and/or

destination of the shipment, and the nature of the goods or products bemg shipped. Similarly, the

amount ofcertam surcharges levied by Martinair Cargo and Defendant's co-conspirators ^ould

vary based on the origin and/or destination of the shipment. The base rate and surchargesl
       Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 11 of 26
           Case l:10-cr-C '^)6-UNA Document 1 Filed 09/23^s Page 3 of 6



charged to customers by Martinair Cargo and Defendant's co-conspirators for air cargo setvices

are collectively referred to herein as "cargo rates."


                              DESCRIPTION OF THE OFFENSE

        6. Beginning at least as early as January 2001 , and continuing mt
                                                                                  ^
2006, the exact dates being unbiown to the Grand Jury, Defendant and her co-conspiratoijs


entered into and participated in a conspiracy to suppress and eliminate competition by fixing and

coordinating certain surcharges, mcluding fuel surcharges, charged to customers located in the

United States and elsewhere for international air shipments to and from the United States.| The

combination and conspiracy engaged in by Defendant and her co-conspirators was an

unreasonable restraint of interstate and foreign trade and commerce in violation of Sectioiji 1 of

the Shennan Act (15 U.S.C. § 1).


        7. The charged combination and conspiracy consisted of a continuing agreement,

understanding, and concert of action among Defendant and her co-consptrators, the substantial

terms ofwNch were to suppress and eliminate competition by fixing and coordinating certain

surcharges, including fuel surcharges, on. air cargo shipments to and from the United States.


                      MANNER AND MEANS OF THE CONSPIRACT

        8. For purposes of forming and carrying out the charged combination and

conspiracy. Defendant and her co-conspirators did those things that they conspired to do,

including, among other things;

               (a) participatmg m meetings, conversations, and commurucatioos in thje

                       United States and elsewhere to discuss prospective changes in certdm

                       surcharges to be charged for shipments to and from. the United Statjss;
       Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 12 of 26
           Case l:10-cr-'/^5-UNA Document 1 Filed 09/2lf^~ Page 4 of 6




                (b) agreeing to fix, coordinating, and reaching understandings regardinig

                       certain surcharges to be imposed as components of the cargo rates;!

                (c) issuing announcements of increases on certain surcharges in accordance


                       with the coordination, agreements and understandings reached;


                (d) leyymg certain surcharges to and from the United States in accordance

                       with the coordination, agreements and understandings reached;


                (e) engaging in meetiags, conversations, and communications in the Uhited

                       States and elsewhere for the purpose of implementing and monitoring the

                       surcharge agreements, understandings and coordination; and

               (f) accepting payment for shipments to and from the United States at

                       collusive and aoncompetitive rates.

                                  TRADE AND COMMERCE

       9. During the period covered by this Indictment, proposals, contracts, invoicejs for

payment, payments, and other documents essential to the provision of air cargo services vtere


transmitted m interstate and foreign trade and commerce between and among the offices of


Martinair Cargo and its customers located in various States and foreign countries.

      . 10. During the period covered by this Indictment, Defendant and her co-conspirators

transported substantial quantities of cargo, in a continuous and uninterrupted flow ofmteiistatis

and foreign commerce, between various foreign countries and the United States, includmg

through various U.S. airports to fmal destinations in various States.

        11. During the period covered by fhis Indictment, the business activities of Defendant

and her co-conspirators in connection with the air cargo services that are the subject of this
       Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 13 of 26
           Case l:10-cr-( ^)o-UNA Document 1 Filed 09/21^' Page 5 of 6




Indictment were withia.the flow of, and substantially affected, interstate and foreign trade and

commerce.


                                 JURISDICTION AND VENUE

        12. The offenses charged in this Indictment were carried out, in part, in the Nojrthem


District of Georgia within the five years preceding the return of this Indictment.

       In violation of Title 15, United States Code, Section. 1.


Dated: ^-^ ^ Z^-/^



                                                                   ^{-'^         <k^-^

                                                 SALLY (^ALLIAN YATE^ |
                                                 United States Attorney v
                                                 Northern District of Georgia

                                                            ^A-
SCOTT D. HAMMOND                                 LISAM.teELAN
Deputy Assistant Attorney General                Chief
Antitrust Division                               National Criminal Enforcement Section
U.S. Department of Justice                       Antitrust Division
                                                 U.S. Department of Ju?ti<?e



MARCSl                                           MARfc'R^OSMkN ^
Director of Criminal Enforcement                 MARKC.GRUNDVIG
Antitrust Division                               National Criminal Enforcement Section
U.S. Department of Justice                       Antitrust Division
                                                 U.S. Department of Justice
                                                 450 5th Street, NW, Suite 11300
                                                 Washington, DC 20530
                                                 (202)305-1878
Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 14 of 26
   Case l:10-cr-f ^5-UNA Document 1 Filed 09/23^- Page 6 of 6




                               WILLI     :D.DILLON

                               Atlanta Field Office
                               Antitrust Division
                               U,S. Department of Justice
                               75 Spring Street, SW, Suite 1176
                               Atlanta, GA 30303
                               (404)331-7100
Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 15 of 26




                       Exhibit B
                            Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 16 of 26

' AO w i n'iiS) WsiSL-a &i AITCSI




                                    RFCEiVEF'
                                    *"~ ^ " UNITED STATES DISTRICT COURT
                               21510 SEP 21 N^F?rB|;RN DISTRICT OF GEORGIA
                               lj.S,M^l^;^^-E-
                                ^HO'nTKEnN
                                  HOK'i    GEORGIA

   UNITED STATES OF AMERICA,                                                              WARRANT FOR ARREST

                 vs.                                                                      AGENT TO ARREST

   MARIA CHRISTINA "META" ULLINGS                                                         CASENO.LiO-CR-406



 To: The United States Marshal
              and any Antiiorized United States Officer


              YOU ARE HEREBY COMMANDED to arrest MARIA CHRISTINA "META" ULLINGS and
 bring him or her forthwith to die nearest magistrate to answer a(n)


      Indicunenl 1_I Iniomialion I_! Complaint I_I Order of Court I_I Violation Notice I_I Probation Violation Petnion



 Charging him or her with (brief description ofoncnsc): UNREASONABLE RESTRAINT OF INTERSTATE AND

 FOREIGN TRADE BY FIXING SURCHARGES ON SHIPMENTS in violation of Title 15, Um^-J^SjCode,

 Section(s) 1 (The Sherman Act).                                                                                  CERTHJjKi

                                                                                                                   JUL 2 6 2019
 JAMES_N. HATTEN                                                   Cleric, U,S,_DistncLCourt.                         /c
 Name of issuing Officer                                           TittcoflssuinaOnicci                       y Jiiirfec

                                                                                                              %L
         s' ^r/M/fJh^                                              September 21.2010              _aL   Atlanta. Georsria
 Signaiun: of Issuing OITiecr / Dcpiny Clerk                       Dnteand l.ocaiion




Bail Fixed at S_                                                   By:,
                                                                             Name of Judicial Ofllccr




                                                          RETURN

This warrant was received and executed with the arrest of the abovc-named defendant at:




Dale Received:
                                                                  Name and Title ofArrestma Ofiiew


Dale of Arrest:
                                                                  Sign'dtUTC ofArrcsiing OfBcer
AUSA: WiUi.an 13iltoit (ABli-TrusO
        Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 17 of 26




                                           EXHIBIT C


Section 1 of Title 15 of the United States Code.
Trusts, etc., in restraint of trade illegal; penalty


       Every contract, combination in the form of tmst or otherwise, or conspiracy, in
       restraint of trade or commerce among the several States, or with foreign nations, is
       declared to be illegal. Every person who shall make any contract or engage in any
       combination or conspiracy hereby declared to be illegal shall be deemed guilty of
       a felony, and, on conviction thereof, shall be punished by fine not exceeding
       $100,000,000 if a corporation, or, if any other person, $1,000,000, or by
       imprisonment not exceeding 10 years, or by both said punishments, in the discretion
       of the court.




Section 3282 of Title 18 of the United States Code.
Stahite of Limitations

       Except as otherwise expressly provided by law, no person shall be prosecuted, tried,
       or punished for any offense, not capital, unless the indictment is found or the
       information is instituted within five years next after such offense shall have been
       coramitted. ...
Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 18 of 26




                       Exhibit D
         Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 19 of 26




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 UNITED STATES OF AMERICA

               V.                                  Criminal Number: 1:1 O-CR-406


 MAMA CHRISTINA "META" ULLINGS,
   a/k/a Maria Christina Paula Huijsman.




             AFFIDAVIT IN SUPPORT OF REQUEST FOR EXTRADITION

       I, Davida K. Law, being duly sworn, depose, and state:


        1. I am a citizen of the United States residing in the State of Georgia


       2. I am a Special Agent employed by the Federal Bureau of Investigation ("FBI"), a


police agency of the United States. I have been an FBI Special Agent for 23 years. As an FBI


Special Agent, I am authorized to investigate possible violations of criminal laws of the United

States, including those laws contained in Titles 15 and 18 of the United States Code, and to


execute search warrants and arrests.


       3. My duties as an FBI Special Agent include the investigation in United States v.


Maria Christina "Meta" Ullmgs. As an agent working on the investigation, I am familiar with


the criminal activities of Maria Ullings ("Ullmgs"). I submit this sworn affidavit pursuant to

Article X of the Extradition Treaty between the U.S. and the Republic of Italy, which states that


requests for extradition must be accompanied by, among other things, "documents, statements or


other mformation which set forth the identity and probable location of the person sought, with, if




                                            Page 1 of 8
         Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 20 of 26




available, physical description, photographs and fingerprints; and a brief statement of the facts of


the case, including the time and location of the offense."


        4. Ullmgs is charged in an mdictment dated 21 September 2010, with one count of


conspiracy to fix certam surcharges of air cargo shipments to and from the United States in


violation of Section 1 of Title 15 of the United States Code.

        5. During the course of the investigation, I have reviewed the various sources of


evidence regarding the criminal activities ofUllmgs. The evidence in this case includes, among


other things, statements made by witnesses and co-conspirators, and extensive documentary


evidence, including emails, which corroborated the information provided by the witnesses.


Evidence of UUings' Crime


A. Background


       6. Beginning in December 2005, the Antitrust Division of the Department of Justice,


along with the FBI and other law enforcement agencies (collectively, U.S. authorities), have


been mvestigatmg conspiracies by various air cargo providers and their employees to raise, fix,


and maintain prices and surcharges. These conspiracies, which affected and occurred in the


United States, violate the Sherman Antitrust Act, Section 1 of Title 15 of the United States Code.


In uncovering and prosecuting this cartel, the Department of Justice has brought charges against


21 executives and 22 corporations. Over $1.8 billion in fines have been collected from these


companies and numerous executives have been sentenced to imprisonment for their involvement.


In the course of our investigation., U.S. authorities have obtained proof that Ullings and other


competitors conspired with one another to fix the price of certain surcharges charged to


customers.




                                            Page 2 of 8
         Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 21 of 26




        7. Air cargo carriers carry freight by au- for their customers, fi-eight-forwarders that


are responsible for handling logistics and bundling shipments from companies looking to ship


product, in this case, internationally. Air cargo carriers charge freight-forwarders cargo costs


that include a base rate and any surcharges. The base rate is specific pricing, typically based on


weight, on a route between a pair of cities. The base rate, published typically two times a year, is


negotiable. Surcharges are added costs, typically associated with additional costs being incurred


by the airlines, ostensibly to cover these costs. Surcharges were not negotiable, and over the


course of the conspiracy become a significant portion of the overall cargo costs. The surcharges


coordinated in this conspiracy were both fuel surcharges and a "September 11" security


surcharge.


       8. Ullings, a citizen of the Netherlands, was a senior vice president of cargo sales for


Martinair Holland N.V. (Martmair), a Dutch airline that shipped cargo all over the world,


includmg to and from the United States. As senior vice president of cargo sales, Ullings had


responsibility for all price and surcharge decisions at Martinair.


B. Ullmgs' Participation in the Criminal Price-Fixing Conspiracy Among Air Cargo Carriers


       9. As vice president of cargo sales, Ullings led and directed Martmair's participation


in a long-rmming criminal conspiracy with other air cargo carriers to fix and manipulate prices


and surcharges on air cargo shipments. The conspiracy was designed to affect all prices that


Martmair charged, including those for shipments of important United States Air Force parts to


and from the Middle East and central Asia.


       10. Starting as early as January 2001, several major air cargo carriers met m


Frankfurt, Germany to discuss fuel surcharge rates and other surcharge rates that would be


applied to base fares. The attendees agreed to charge the same fuel surcharge for all flights




                                             Page 3 of 8
         Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 22 of 26




across the North Atlantic and to coordinate moving forward on changes to the surcharge. The


parties also agreed that the surcharge would not be negotiable. Ullings was directly responsible


for miplementing Martinair's involvement in this conspiracy and Martmair employees attended


these meetings and others with Ullings' knowledge and approval.


        11. Between 2001 and 2006, Ullings regularly directed her subordinates to reach out


to competitor airlines to discuss fuel surcharges. During these conversations, which oftentimes


happened over the phone but sometimes in person, Ullmgs' subordinates and their competitors


would exchange information about their plans to raise or maintain the fuel surcharge rate.


Ullings' subordinates would discuss Martmair's future plans for the fuel surcharge and reach an


understanding with their competitors on the rates to be announced to their customers. In addition


to the amount, the conspirators would coordinate the timing of making any rate increases public


to their customers. Ullings not only directed these conversations, but she received regular


updates by email, phone and in person from her subordinates on a weekly basis that included


both mformation about the plans ofMartinair's competitors but also how Martinair should


follow along. For example, on 22 March 2005, Ullings' subordinate emailed her to share that air


cargo carriers Lufthansa, Cargolux, and KLM-Air France planned to announce that day that each


would increase their fuel surcharge by .05 Euro by the 4th or 5th of April. The subordinate then


suggested that Martinair announce the same increase, which would help make sure it stuck with


customers. Ullings responded: "Agree." For another example, one employee even handed


Ullings his phone during a meeting to show her text messages he exchanged with a competitor


regarding coordinating the fuel surcharge.


       12. At least one of these subordmates will testify that Ullings was very careful in


directing when Martmair would announce an increase to help disguise its agreement with its




                                             Page 4 of 8
         Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 23 of 26




competitors. Martmair employees were also careful to keep these meetings and agreements


amongst competitors secret from the customers.


        13. Ullmgs personally coordinated the amount and timing of fuel surcharges with


competitors. During the relevant time frame, Ullings met with executives from KLM every 6 to


8 weeks and the fuel surcharge was discussed in these meetings. Specifically, on or about 31


January 2006, UUings attended a meeting with executives from KLM in order to coordinate


pricing on the fuel surcharge. This meeting is documented in an email Ullings sent to her


subordinates that! says: "KLM will announce that the fuel surcharge will go up from .45 to .50 as


of February 14." | Moving fbnvard, Ullings directed Matinair's coordinated unplementation of


the increase per the meeting with KLM.


        14. In| February 2006, Ullings became aware of the investigation by U.S. authorities


while on a business trip to Shanghai. Worried that evidence of her agreements with competitors


would be uncovered, Ullings contacted a subordinate via phone and text and instructed him to


get access to and I delete all emails in her account related to the fuel surcharge. This subordinate


worked with another Martinair employee to gain access to Ullings' emails and discussed how to


search for and delete certain emails related to the fuel surcharge. The two employees then


deleted the incriminatmg emails.


        15. The conspiracy Ullings and her co-conspirators were involved in impacted a


significant amount of global air cargo shipments. Martinair, which ultimately pleaded guilty in


2008, admitted that more than $160 million in its sales of air cargo services from the United


States were affected by the conspiracy. Two ofMartinair's important competitors, arr cargo


carriers KLM and Cargolux, have also pleaded guilty to conspiring with Martinair. In total, the


three companies have acknowledged that theu- criminal conduct affected more than $860 million




                                             Page 5 of 8
          Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 24 of 26




in sales of air cargo services from the United States, and they have paid over $500 million in

fines.


         16. Several ofUllings individual co-conspirators have accepted responsibility for


their crimes. In 2009, a direct subordinate accepted responsibility and pleaded guilty; he was


sentenced to spend eight months in U.S. prison. In 2011, the former CEO ofCargolux and its


former senior vice president of sales both pleaded guilty and were sentenced to serve 13 months


in U.S. prison. The United States has also brought charges against two KLM-Air France


executives for their mvolvement in this conspiracy, but they continue to evade justice.


Identification ofUUings

         17. Maria Ullings is a citizen of the Netherlands, born on 28 April 1954, in the

Netherlands. On or about 8 November 2011, Interpol issued a "Red Notice" stating that Ullings


was a fugitive wanted for prosecution in this case. On or about 10 July 2019, Ullings was


provisionally arrested for purposes of extradition to the United States. A photograph ofUllings


is attached as Attachment 1, which is corroborated by photographs in publicly available sources


identifying Ullings as a longtime Martinair employee who served as a senior vice president for


the company.




                                           Page 6 of 8
         Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 25 of 26




        18. This affidavit is sworn to before a Magistrate Judge of the United States District


Court for the Northern District of Georgia, who is a person duly empowered to administer an


oath for this purpose.



                                                     --^         ^•1,

                                            Davida K. Law
                                            Special Agent
                                            Federal Bureau of Investigation




       Signed and sworn to before me this <2^day ofJul              .tlanta, Georgia




                                            ^in(^T. Walk^T'
                                            United States Magistrate Judge
                                            Northern Distinct of Georgia




                                          Page 7 of 8
Case 1:10-cr-00406-UNA Document 4 Filed 07/29/19 Page 26 of 26




            Attachment 1: Photograph of Maria Ullings




                           Page 8 of 8
